United States Court of Appeals
                                                                                   Fifth Circuit
                                                                                 F I L E D
           IN THE UNITED STATES COURT OF APPEALS
                                               August 7, 2007
                    FOR THE FIFTH CIRCUIT
                                                                             Charles R. Fulbruge III
                                                                                     Clerk


                                     No. 06-41488
                                   Summary Calendar


UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee
v.

GILBERT ROSALES, JR

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:05-CR-346-6


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
       Gilbert Rosales, Jr. appeals his sentence because of the court’s finding that
he played a major role in the conspiracy and consequent enhancement of his
offense level. But Rosales agreed to his guilt and waived the right to appeal
unless the sentence imposed exceeded the statutory maximum or upwardly
departed from the guidelines. He makes no claim attacking his agreement and




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No. 06-41488


his sentence does not fall within the exception to his appeal waiver. The
Government urges enforcement of the waiver, and that must be the judgment.
     AFFIRMED.




                                    2